""""'-...   ....
            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 of!   I4
                                                        UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                               (For Offenses Committed On or After November 1, 1987)
                                             v.

                                      Arturo Pinzon-Gatica                                     Case Number: 3:19-mj-20912

                                                                                               Thomas S Sims
                                                                                               Defendant's Attorney


             REGISTRATION NO. 83380298

             THE DEFENDANT:
              IZ! pleaded guilty to count(s) 1 of Complaint     ~~~____.::~~~~~~~~~~~~~~~~~~~~~~~~~



              0 was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title & Section                          Nature of Offense                                                          Count Number(s)
             8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                1

              0 The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~-




              0 Count(s)          ~~~~~~~~~~~~~~~~~~
                                                                                                dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            · imprisoned for a term of:

                                                     M TIME SERVED
              IZI Assessment: $10 WAIVED IZI Fine: WAIVED
              IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              0 Court recommends defendant be deported/removed with relative,                           charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Wednesday, February 20, 2019
                                                                                             Date of Imposition of Sentence

                              .
             Received .._, \.,; ·.
                          DUSM
                                  '   (
                                          :::>   J
                                                 1.,___,__.._




                                                                   FEB 2 0 2019
                                                                                             HldaLtLOCK
                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                             CLER!<, U.S. DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                           y                        DEPUTY
             Clerk's Office Cop                                                                                                           3:19-mj-20912
